NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                          Electronically Filed
                                          Intermediate Court of Appeals
                                          CAAP-XX-XXXXXXX
                                          26-AUG-2022
                                          08:12 AM
                                          Dkt. 110 OGDMR

           NOS. CAAP-XX-XXXXXXX AND CAAP-XX-XXXXXXX


             IN THE INTERMEDIATE COURT OF APPEALS

                    OF THE STATE OF HAWAI#I

                          CAAP-XX-XXXXXXX
   WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS
 CHRISTINA TRUST, NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY
      AS TRUSTEE FOR BCAT 2015-14BTT, Plaintiff-Appellee,
                                 v.
        ISABELO PACPACO DOMINGO; MICHELE ELANOR DOMINGO,
                      Defendants-Appellants,
                                and
BANK OF AMERICA, N.A.; HALEWILI PLACE COMMUNITY ASSOCIATION,
                       Defendants-Appellees,
                                and
    JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50;
       DOE CORPORATIONS 1-50; DOE ENTITIES 1-50; and DOE
               GOVERNMENTAL UNITS 1-50, Defendants

                               AND

                          CAAP-XX-XXXXXXX
   WILMINGTON SAVINGS FUND SOCIETY, FSB, DOING BUSINESS AS
 CHRISTINA TRUST, NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY
      AS TRUSTEE FOR BCAT 2015-14BTT, Plaintiff-Appellee,
                                 v.
        ISABELO PACPACO DOMINGO; MICHELE ELANOR DOMINGO,
                      Defendants-Appellants,
                                and
BANK OF AMERICA, N.A.; HALEWILI PLACE COMMUNITY ASSOCIATION,
                       Defendants-Appellees,
                                and
    JOHN DOES 1-50; JANE DOES 1-50; DOE PARTNERSHIPS 1-50;
       DOE CORPORATIONS 1-50; DOE ENTITIES 1-50; and DOE
               GOVERNMENTAL UNITS 1-50, Defendants


     APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 13-1-202K)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


                   ORDER GRANTING IN PART AND
           DENYING IN PART MOTION FOR RECONSIDERATION
      (By: Ginoza, Chief Judge, Leonard and Nakasone, JJ.)

          Upon consideration of Defendants-Appellants Isabelo
Pacpaco Domingo and Michele Elanor Domingo's (Domingos) "Motion
for Reconsideration of the Court's July 14, 2022 Summary
Disposition Order" (Motion for Reconsideration) filed on July 25,
2022, the papers in support, and the record, the court determines
that reconsideration is warranted in part regarding section II.B.
of the Summary Disposition Order and thus an Amended Summary
Disposition Order will be filed. However, reconsideration is
otherwise denied as unwarranted under Rule 40(b) of the Hawai#i
Rules of Appellate Procedure, and because the Motion for
Reconsideration asserts arguments and presents evidence that
could have but were not presented in opposition to the Motion to
Dismiss Appeal filed on April 1, 2022. See Sousaris v. Miller,
92 Hawai#i 505, 513, 993 P.2d 539, 547 (2000) ("Reconsideration
is not a device to . . . raise arguments or evidence that could
and should have been brought during the earlier proceeding.").
           Therefore, IT IS HEREBY ORDERED that the Motion for
Reconsideration is granted in part and denied in part.
           DATED: Honolulu, Hawai#i, August 26, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2